United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2528
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                            George Raymond Bounds

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                           Submitted: March 19, 2021
                              Filed: May 7, 2021
                                [Unpublished]
                                ____________

Before GRUENDER, BENTON, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       George Bounds pleaded guilty to two counts of being a felon in possession of
a firearm in violation of 18 U.S.C. § 922(g)(1). At sentencing, the district court1
found that Bounds had possessed, among other firearms, a Baikal and a Hi-Pointe.

      1
        The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
It concluded that the serial number on the Baikal’s frame had been mostly obliterated
(although the serial number on its slide was still legible). It also found that there
were extensive scratch marks on the Hi-Pointe’s serial number, making it difficult
to read. Accordingly, the district court applied a four-level enhancement to
Bounds’s offense level under U.S.S.G. § 2K2.1(b)(4)(B) for possessing a firearm
with an altered or obliterated serial number. The court also concluded that Bounds’s
criminal-history category substantially underrepresented the seriousness of his
criminal history and thus departed upward pursuant to § 4A1.3(a)(1). Finally, the
district court denied Bounds’s request for a downward variance and sentenced him
to 80 months’ imprisonment. Bounds appeals, challenging the district court’s
decisions to apply the four-level enhancement, to apply an upward departure, and to
deny his downward-variance request. We affirm these decisions.

       First, Bounds challenges the district court’s application of the four-level
enhancement under § 2K2.1(b)(4)(B). We review a district court’s “factual findings
for clear error and [its] application of the sentencing guidelines de novo.” United
States v. Thigpen, 848 F.3d 841, 845 (8th Cir. 2017). Section 2K2.1(b)(4)(B)
authorizes a four-level increase to a defendant’s offense level if he possessed a
firearm that “had an altered or obliterated serial number.” “[A] firearm’s serial
number is ‘altered or obliterated’ when it is materially changed in a way that makes
accurate information less accessible.” United States v. Jones, 643 F.3d 257, 259 (8th
Cir. 2011) (brackets in original).

       Bounds does not dispute that only three of the seven numbers of the serial
number on the Baikal’s frame were legible. He nonetheless argues that the district
court erred in applying § 2K2.1(b)(4)(B) because the unaltered serial number on the
slide left the firearm readily traceable by law enforcement. But § 2K2.1(b)(4)(B)
applies “when the serial number on the frame of a firearm is obliterated even if other
serial numbers on the firearm . . . are unaltered.” Thigpen, 848 F.3d at 846.
Alternatively, Bounds argues that the district court erred because there is no
evidence Bounds himself was aware of or responsible for the serial-number
alterations. But § 2K2.1(b)(4)(B) applies “regardless of whether the defendant knew


                                         -2-
or had reason to believe that the firearm had an altered or obliterated serial number.”
United States v. Grimes, 825 F.3d 899, 903 (8th Cir. 2016) (ellipsis omitted).
Accordingly, the district court did not err in imposing a four-level enhancement
pursuant to § 2K2.1(b)(4)(B).2

       Second, Bounds contends that the district court abused its discretion by
departing upward pursuant to § 4A1.3(a)(1). We review a district court’s decision
to depart upward for an abuse of discretion. United States v. Outlaw, 720 F.3d 990,
992 (8th Cir. 2013). Section 4A1.3(a)(1) allows district courts to depart upward if
“the defendant’s criminal history category substantially under-represents the
seriousness of the defendant’s criminal history or the likelihood that the defendant
will commit other crimes.” But when the district court makes clear that it would
have alternatively varied upward under 18 U.S.C. § 3553(a), any error in departing
upward under U.S.S.G. § 4A1.3(a)(1) is harmless. United States v. Timberlake, 679
F.3d 1008, 1011 (8th Cir. 2012). Here, the district court explained that, if it did not
depart upward, it nonetheless would have varied upward by the same amount.
Accordingly, Bounds’s argument fails because, even if the district court abused its
discretion in departing upward, such error was harmless. See id. at 1012 (declining
to reach merits in similar circumstances).

       Finally, Bounds contends that the district court abused its discretion by not
granting his request for a downward variance. “We review the denial of a motion
for downward variance by reviewing the sentence for reasonableness, applying a
deferential abuse-of-discretion standard.” United States v. Angeles-Moctezuma, 927
F.3d 1033, 1037 (8th Cir. 2019). “[I]t will be the unusual case when we reverse a
district court sentence—whether within, above, or below the applicable Guidelines


      2
        Bounds also argues that the district court erred in finding that the alteration
to the Hi-Pointe’s serial number triggered § 2K2.1(b)(4)(B). Because we find that
the alteration to the Baikal’s serial number triggers § 2K2.1(b)(4)(B), we need not
reach this issue. See § 2K2.1(b)(4)(B) (stating that the four-level enhancement
applies “[i]f any firearm . . . had an altered or obliterated serial number” (emphasis
added)).

                                         -3-
range—as substantively unreasonable.” United States v. Feemster, 572 F.3d 455,
464 (8th Cir. 2009) (en banc).

       At sentencing, the district court found that Bounds had “a troubling criminal
history” composed of ten adult convictions, including burglary, kidnapping, and
aggravated assault. Further, the court noted that, each time law enforcement would
seize Bounds’s firearm, he would “just get another gun,” which “show[ed] a degree
of lack of respect for the law and recidivism.” The district court also found that
Bounds’s offense conduct was aggravated by the fact that he was prohibited from
possessing a firearm not only as a felon, but as an unlawful drug user. Based on
these factors and others, the district court denied Bounds’s downward-variance
request. Bounds’s “disagree[ment] with the court’s balancing of the relevant
considerations” “does not show that the court committed reversible error.” See
United States v. Ruiz-Salazar, 785 F.3d 1270, 1273 (8th Cir. 2015).

     Accordingly, we affirm the district court’s decisions to apply a four-level
enhancement, depart upward, and deny Bounds’s downward-variance request.
                     ______________________________




                                        -4-